Citation Nr: 1503762	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability manifested by dizziness and "fogginess," claimed as venous circulatory insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. M.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for what he has described as a venous circulatory insufficiency condition that causes dizziness, "fogginess" or black outs, which he believes began when he passed out and fell to the floor during service     in October 1975.  He is also seeking service connection for low back pain and headaches, both of which he alleges he has experienced since that in-service incident.  Service treatment records are negative for headaches or back pain.  Additionally, on his May 1976 report of medical history for separation, the Veteran denied recurrent back pain, dizziness and frequent or severe headaches.  Moreover, the medical evidence of record, to include physical examinations in preparation    for surgery, made no mention of chronic headaches or any kind of problems with blacking out, dizziness or "fogginess."  Although the Veteran is noted to have         a current back disability, the medical records do not even suggest that such is somehow related to service. 

However, as the last VA treatment records contained in the claims file are dated almost two years ago, updated VA treatment records should be obtained.  The Veteran should also be afforded another opportunity to identify any private medical care providers who treated him for his claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the complete names and addresses of any additional care providers who treated him for his claimed conditions, including in the 1970s and/or 1980s.  After securing the necessary releases, request any records that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain any ongoing VA treatment records dating since February 2013.  

3.  If, on remand, medical is received showing complaints of or treatment for headaches, dizziness, "fogginess", blackouts, or a venous circulatory disorder since 2010, then schedule the Veteran for a VA neurological examination to determine whether a diagnosed disability exists and if so, whether such is at least as likely as not related to service.  The rationale for the examiner's opinion must be provided. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




